PER CURIAM:
Gieday Bahilu, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reconsider its previous order denying her motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Bahilu’s motion to reconsider. See 8 C.F.R. § 1003.2(a) (2003) (setting forth standard of review). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Bahilu, No. A75-363095 (B.I.A. Sept. 26, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED